DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 62 and 63, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the Examiner is not considering any of the materials listed after “such as” as being required by the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 55-58 and 61-74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frachet et al. (US 5,144,952, hereinafter Frachet).
Regarding claims 55, 57, 66, 69, Frachet discloses a system for the electrical stimulation of nerves of a living body (Col. 6, lines 29-32). An electrode fixation unit 2a/11/10 is configured to be placed in a superficially formed channel in the skin (see figure 4 and Col. 4, lines 24-32). The electrode fixation unit provides suitable fixation of electrode 3a configured to be placed in close proximity of a portion of a nerve for stimulation of said nerve (Col. 4, lines 37-53 and 61-64). The system includes a detachable pulse generator configured to provide electrical stimulation pulses to the electrode (Col. 6, lines 5-13 and 39-42). The electrode fixation unit has a first end 11 protruding from a first end of the formed channel and a second end protruding from the second end of the formed channel (see figure 4). The electrode 3a is included on an electrode fixation unit body 10 of the electrode fixation unit (see figure 5 and Col. 4, lines 37-47). A termination member 13 is configured to be repeatedly and non-destructively dismantled from and reassembled to the electrode fixation unit body 10 outside of the second end of the formed channel via a mechanically interlocking mechanism 12 and is configured to provide a stop for movement of the electrode fixation unit body in at least one direction within the formed channel (see figures 4 and 5 and Col. 4, lines 24-32). 
Regarding claim 56, the end termination member 12/13 is a ductile structure member bent/formed into a clasp as seen in figures 4 and 5.
Regarding claims 58 and 61, the electrode fixation unit body is solid (or hollow) and tubular formed, with a cross-section having multiple angles at the second end until being substantially circular with even and straight sides in the longitudinal direction (see figure 5). 
Regarding claims 62, 63 and 68, the electrode fixation unit includes a biocompatible electrical conductible material, an electrical isolating material, and a biocompatible thermoplastic material (Col. 4, lines 37-47). 
Regarding claim 64, the alloy described in Col. 4, lines 40-41 is considered a “precious metal alloy.”
Regarding claim 65, all things can be dismantled, if so desired by a user. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 67, the portion 10 of the electrode fixation unit is conductive and thus can act as an electrode if placed in contact with tissue (Col. 5, lines 7-13 and Col. 6, lines 1-6). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 70, element 11 is considered a “patch member” as claimed.
Regarding claims 71-73, the detachable pulse generator is inherently arranged “with” the electrode fixation unit as they are physically and electrically connected via wire 29, which can be detached at element 24/30 when pulled (see figure 5 and Col. 5, lines 44-64).
Regarding claim 74, the electrode fixation unit includes a second electrode 25 that interfaces with electrode 31 (see figure 5 and Col. 5, lines 43-64).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Frachet.
Frachet discloses an electrode fixation unit sized and shaped to pass through an earlobe (see figure 4 and Col. 4, lines 24-32) but is silent as to the exact dimensions of the electrode fixation unit. However, knowing the sizes of human earlobes, and the usual sizes of earrings, a cross section in a range of 1-10 mm and a shaft length of 10-40 mm would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date in order to fit in a human earlobe as shown in figure 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9,101,277.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792